Reed, J.
i. voluntary conveyance: lmsbandto wife: facts constituting, There is no controversy as to the facts of this case. Prior to the execution of the conveyances in question, Jacob Kline, the husband of defendant, was the „ ,. „ owner of a farm ot one hundred and forty-five d aeres. Ho was indebted to Nathan Huston in the sum of about $2,000. He was also owing other parties, among whom were plaintiff and one Charles Winzer. His indebtedness to Winzer amounted to about $1,000, and tbis was *310secured by mortgage orr forty-five acres of said land. The debt to Huston was in judgment, and he was urging payment, and threatening to issue execution unless the debt was ¡laid. Kline was unable to pay in money, but proposed, if Huston would buy in tbs Wiuzer mortgage, to convey to liim the forty-five acres covered by the mortgage, and forty acres in addition thereto, in satisfaction of the whole amount which he would then be owing him. This proposition was agreed to by Huston. But, when the matter was brought to defendant’s attention, she refused to join her husband in 'the conveyance to Huston. Eor tlie purpose of inducing ber to unite in the conveyance, the husband proposed tliat they should convoy the whole tract to Huston, and that he should reconvey sixty acres of it to defendant. She and Huston assented to this proposition, and the conveyances in question were executed in pursuance of this agreement. The result of the arrangement was that eighty-five acres of the land was conveyed to Huston, in satisfaction of the indebtedness which Jacob Kline was owing him, and the remaining sixty acres was conveyed to defendant as consideration for the relinquishment by her. of her interest in the eiglity-fivc acres; and the question to he determined,is, whether this conveyance to defendant is valid as against existing creditors'of the husband. It cannot be claimed from the evidence, we think, that defendant intended, in taking the conveyance to herself, to in any manner aid her husband to defraud his creditors; for it is not proved that she’had knowledge that he owed any debts except those which were satisified by the conveyance to Huston. The conveyance to her, then, is not vitiated hy any actual fraud. Plaintiff contends, however, that it is not supported by any valuable consideration; that it is a mere voluntary conveyance, and consequently is void as to existing creditors of, the husband.
Defendant’s position is tliat her inchoate right in the land was a valuable interest therein, and tliat her relinquishment of this interest in a portion of'it isa valuable consideration *311for tlie conveyance of tlie remainder of it to her. It cannot be doubted, we think, that the relinquishment by the wife of her inchoate right in the real estate qf the husband would be a sufficient consideration for any payment or promise made to her by the purchaser as an inducement for the relinquishment. In this case, however, the conveyance to the wife was made, in effect, by the husband, and not by the purchaser. True, the immediate conveyance under which she claims was made by Huston, but the property had. been conveyed to him by defendant and her husband with the understanding that it should be reconveyed to her, and there was no intention of investing him with any property interest therein. And we are of opinion that the conveyance to defendant must be regarded as a mere voluntary conveyance from the husband.
2.-: relinquishment o£inchoate rightof (lower tionDuring the lifetime of the husband defendant had no interest in his real estate which she could assert as against his creditors. The whole of the farm in ques-1 fion was subject to be sold on íudiciál process for 0 0 1 f¿ie satisfaction of the husband’s debts, and such sale would have had the effect to divest her of all interest therein. (Code, § 2440.) When she relinquished her interest in the portion of the land conveyed to Iluston, she relinquished nothing which, as against the husband’s creditors, was of any value whatever. She gave up no interest of which she could not have been divested by legal process for the satisfaction of the debts which her husband was owing Iluston and Iris other creditors. She simply consented that the land sold to Huston might be appropriated to an object to which the law would have appropriated it without her consent. This consent cannot be regarded as a valuable consideration for the conveyance to her of the residue of the land. Her claim, when scrutinized, is manifestly illogical and inconsistent. It amounts to this: That, although her interest in the whole of the land was subject to be divested by the sale thereof for the satisfaction of her husband’s debt, her voluntary relinquishment of that interest in a portion of *312it, for the satisfaction of the debt due one creditor, is a valid consideration for the conveyance to her of the residue, and by that conveyance she acquired a right in the property conveyed, which will defeat the right of the other creditors to appropriate it to the satisfaction of their debts. The unsoundness of the claim is made apparent, we think, by its statement.
Having reached the conclusion that the conveyance to defendant was voluntary, we need not determine whether it is void under Code, § 2203, which provides that, “when property is owned by either the husband or wife, the other lias no interest therein which can be the subject of contract between them.”
The judgment of the circuit court, we think, is right, and it is
Affirmed.